Citation Nr: 9928730	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-33 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1965 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision that denied an increased 
evaluation for the veteran's lumbosacral strain (rated 10 
percent under diagnostic code 5295).  The veteran submitted a 
notice of disagreement in August 1997, and the RO issued a 
statement of the case in September 1997.  The veteran 
submitted a substantive appeal in November 1997.

In July 1999, the veteran's representative submitted 
additional evidence directly to the Board and waived initial 
consideration of the evidence by the RO.  This evidence, 
consisting primarily of reports of electrodiagnostic testing 
performed by a VA medical center in September 1998 and 
October 1998, is constructively of record and accepted by the 
Board.


FINDINGS OF FACT

1.  Lumbosacral strain of the lower back is manifested 
primarily by significant neurological deficits, muscle 
spasms, severe limitation of motion, and degenerative disc 
disease that are equivalent to severe intervertebral disc 
syndrome; the overall disability, including functional loss 
due to pain, is pronounced with little intermittent relief.

2.  Range of motion of the spine is markedly restricted and 
painful.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for lumbosacral 
strain with intervertebral disc syndrome are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5292, 5293, 5295 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1965 to December 
1968.

Service medical records reflect that the veteran was treated 
for a sore back due to trauma in July 1965.

Service medical records reflect that the veteran sustained 
injuries in an automobile accident in December 1965.  In 
April 1966, the veteran complained of low back pain.  The 
examiner's impression was a lumbar strain.

Service medical records show that the veteran was again 
treated for low back pain in May 1966, June 1966, and August 
1966.  The examiner's impression was a chronic back 
condition.

The veteran underwent a VA examination in February 1987.  He 
gave a history of having sustained injury to the back as a 
result of being in an automobile accident in service.  The 
veteran reported pain and aching of the lower and upper back.  
He also reported that lifting, excessive bending, and damp 
and cold weather aggravates the lower back.  Upon 
examination, the examiner noted muscle spasm of the thoracic 
and lumbar region.  Full range of motion of the cervical 
spine was possible. Limitation of full range of motion of the 
lumbar spine was noted, apparently due to muscle spasm and 
discomfort.  Forward flexion of the lumbar spine was from 
zero to 50 degrees; lateral rotation of the lumbar spine was 
from zero to 25 degrees.  X-rays taken of the veteran's back 
revealed the lumbosacral spine to be within normal limits.  
The veteran was diagnosed with residual of injury to back:  
thoracolumbosacral strain, associated with limitation of full 
range of motion of the lumbar spine.

An April 1987 RO rating decision granted service connection 
for a lumbosacral strain, and assigned a 20 percent 
evaluation under diagnostic code 5295, effective from 
November 1986.

The veteran underwent a VA examination in March 1989.  He 
complained of continual lower-to-upper back pain and neck 
pain; that he required medications to work at his present 
job; and that he was limited as to what job functions he 
could perform.  Upon examination, forward flexion was 60 
degrees; lateral flexion was 30 degrees bilateral; and 
hyperextension was zero degrees.  The examiner noted that the 
veteran's gait, carriage, and posture were normal.

A March 1989 RO rating decision decreased the evaluation for 
lumbosacral strain from 20 percent to 10 percent, effective 
from July 1989.

Records show that, in June 1990, the car in which the veteran 
was driving was struck from the rear by another car and hit a 
traffic light.  The veteran has since reported having 
increased pain in the neck and low back, and that he was 
receiving physical therapy.

An August 1990 report by Dr. Anthony J. DiStefano noted that 
the veteran was being treated for acute lumbosacral strain 
superimposed on a chronic degenerative disc disease at L5-S1; 
that the veteran's range of motion was markedly restricted; 
and that the veteran's problem was chronic and his back 
movement was permanently restricted.

The veteran underwent a VA examination in November 1990.  The 
veteran reported that his pain has gotten worse over the past 
six or seven years, and that he now has pain daily for most 
of the day and takes medication.  The veteran reported that 
he was unable to work due to lower back pain, upper back 
pain, neck pain, shoulder pain, and knee pain.  The pain 
causes difficulties when he drives, and when he lifts and 
carries groceries; it disturbs his sleep, and he awakes with 
headaches.  The veteran also reported that he was involved in 
a car accident, and since then he had increasing pain in the 
neck and low back.  Upon examination, the veteran was in 
acute distress.  He walked slowly with his trunk flexed 15 
degrees.  There was marked tenderness and spasm of the 
paravertebral lumbosacral muscles.  The veteran was diagnosed 
with chronic lumbosacral strain with acute exacerbation.  
Another examiner noted that there was no specific motor loss 
but there was decreased straight leg raising bilaterally, and 
variable sensory loss with marked paraspinal spasm.  The 
veteran was diagnosed with lumbosacral radiculopathy with 
marked lumbosacral sprain.  The examiner noted that the 
veteran was totally disabled and was unable to perform 
normally with his paraspinal spasm.

A December 1990 RO rating decision continued the 10 percent 
rating for lumbosacral strain.

The veteran underwent a VA examination in June 1991.  The 
veteran reported that his pain level had increased in the 
neck, upper and lower back, and hip and knee areas.  He 
reported that he could not sleep well many nights, and could 
not stand nor walk for reasonable periods of time.  Because 
of his inability to work, the veteran reported that his 
stress level was getting worse.  The veteran reported 
constant headaches, constant neck and shoulder pain, constant 
lower back pain, constant hip pain, knee pain, weakness and 
numbness in his hips and legs, and muscle spasms.  Upon 
examination, the back was stiff; forward bending decreased to 
30 degrees; lateral bending was normal; straight leg raising 
was to 35 degrees; ankle jerk was present; sensation was 
normal.  The veteran was diagnosed with chronic back strain.

RO rating decisions in June 1991 and October 1992 continued 
the 10 percent rating for lumbosacral strain.   

An October 1996 medical opinion by Neal Fallis, M.D., 
reported that he had treated the veteran for the last seven 
or eight years, and that the veteran had a number of 
significant medical problems.  Dr. Fallis stated his belief 
that the major cause of the veteran's disability was the 
service-connected injury which occurred 30 years ago, and 
that the accident in 1990 was an aggravating factor.  
Dr. Fallis also stated that the veteran was permanently 
disabled for any form of employment involving significant 
physical activity which would include bending, twisting, and 
lifting of any degree; and that the veteran was partially 
disabled for more sedentary activities which cause the 
veteran significant discomfort.

The veteran underwent a VA examination in June 1997.  The 
veteran reported that he was able to work as a songwriter and 
musician, but that he had severe low back pain from traveling 
and moving.  He reported walking with a cane for five years.  
The veteran also reported that any activity involving 
bending, twisting, and lifting was accompanied by pain, and 
sedentary activities are associated with pain.  Upon 
examination, the veteran walked very slowly with a cane in 
his right hand; posture was bent over.  The veteran sat down 
with extreme caution, and removed with shirt and slacks with 
extreme difficulty due to low back pain.  Lying down upon the 
examining table was a difficult task.  The veteran was unable 
to bend forward, backward extend, or lateral flex or rotate 
without extreme discomfort in his lower back.  He had 
positive straight-leg raising bilaterally at 30 degrees.  
There was no tenderness on palpation of the parapineal 
muscles.  The veteran was diagnosed with lumbosacral strain 
syndrome, severe and chronic, without evidence of motor or 
sensory nerve compression.

A June 1997 RO rating decision continued the 10 percent 
rating for lumbosacral strain.

In February 1998, an informal conference was held between a 
Decision Review Officer and the veteran's representative.

In March 1998, the Decision Review Officer increased the 
evaluation for lumbosacral strain from 10 percent to 40 
percent, effective from September 1996.

The veteran underwent VA electrodiagnostic testing in 
September 1998 and in October 1998.  A report of the 
September 1998 testing revealed low grade of acute and 
chronic multi-level cervical radiculopathy in upper 
extremities, and mild peripheral sensory-motor neuropathy.  A 
report of the October 1998 testing revealed chronic S1 
radiculopathies, no evidence of acute lumbosacral 
radiculopathy, and peripheral neuropathy in lower 
extremities.  It was recommended that the veteran continue 
physical therapy as tolerated and pain medication as needed.

B.  Legal Analysis

The veteran's claim for an increased evaluation of a 
lumbosacral strain is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

A review of the record shows that service connection has been 
granted for a lumbosacral strain, and that the current 40 
percent evaluation is the maximum assignable under diagnostic 
code 5295.  The most recent VA medical reports present 
evidence of radiculopathy and neuropathy.  A rating for the 
veteran's low back disability may be assigned under 
diagnostic code 5292, 5293, or 5295.  Although, no more than 
one rating may be assigned without violating the rule against 
the pyramiding of disabilities.  38 C.F.R. § 4.14.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Code 5295.

The medical evidence shows that the veteran's lumbosacral 
strain is manifested primarily by significant neurological 
deficits, muscle spasms, and severe limitation of motion.  
The veteran is unable to bend forward, backward extend, or 
lateral flex or rotate without extreme discomfort in his 
lower back.  Electrodiagnostic testing revealed mild 
peripheral sensory-motor neuropathy.  

Statements of the veteran in the claims folder are to the 
effect that he is working as a songwriter and a musician, but 
that he has severe pain in his low back from moving about and 
traveling.  One physician noted that the veteran should be 
considered permanently disabled for any form of employment 
involving significant physical activity which would include 
bending, twisting and lifting of any degree; and that the 
veteran should be considered partially disabled for more 
sedentary activities which cause significant discomfort.  In 
light of all evidence of record, the Board finds these 
statements to be credible.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence shows severe limitation of the range of motion 
due to pain and postural abnormalities that were noted by 
examiners.  While there is no evidence of an absent ankle 
jerk, muscle spasms have been reported by the veteran and 
noted by examiners.  Other neurological findings indicate 
chronic radiculopathies at S1.  The overall evidence shows 
that the veteran has little intermittent relief from pain in 
his low back.

After consideration of all the evidence, the Board finds that 
a 60 percent rating for a lumbosacral strain with 
intervertebral disc syndrome under diagnostic code 5293 best 
represents his disability picture.

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.  Such 
circumstances are neither shown nor alleged.

The preponderance of the evidence is in favor of an increase 
based on current symptoms and the provisions of DeLuca, and 
the claim is granted.  Since the preponderance of the 
evidence supports the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 60 percent rating is granted for lumbosacral strain with 
intervertebral disc syndrome, subject to the regulations 
applicable to the payment of monetary awards.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

